DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 8, and 9 have been amended.  New claim 21 is added.  Claims 1-21 are pending in the instant application.  Claims 10-20 remain withdrawn.   Claims 1-9, and 21 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Yonglin Liu on 03/03/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 8 and 9 overcome the reactions.  The rejections are withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 by further limiting the porous support material including at least one of activated carbon, graphene, graphene oxide, silicon, porous silicon, or a combination thereof overcomes the rejection.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.  
Applicant’s argument is on the ground that the cited references Cox (the `157 patent) and Wong (the `568 publication) alone or in combination fail to render obvious of the claimed invention because the `157 patent fails to provide any reason or motivation for the skilled artisan 
Applicant’s argument is found not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the `157 patent discloses polyfunctional bio-waste treatment complex (PBTC) comprising titanium and glyoxal prepared according to EXAMPLEs XXXVI and XXXVII, see col. 49, lns. 1-52.   EXAMPLEs XXXVI discloses the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent, wherein Ti(SO4)2 is 5% and glyoxal is 4% used as the starting material for making the titanium and glyoxal complex.   
In addition, the same example discloses the allowed range of Ti(SO4)2 is 0.5-85%, and glyoxal is 0.1-75% as starting material for preparing the titanium and glyoxal complex.  In addition, EXAMPLE XXXIX discloses that alternatively, the PBTC can also be made by comprising  glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Zr(SO4)2 is 5% and glyoxal is 4%).  In another word, the PBTC can also be made by comprising zirconium and glyoxal as an alternative to comprise the titanium and glyoxal complex.  The `157 patent also discloses the PBTC comprising either the complex of the titanium and glyoxal or the complex of zirconium and glyoxal incorporated into a foam or fiber matrix (a porous support material) employed in forming a protective and interactive barrier on or in bio-waste substrates.  In another word, the `157 patent suggests the complex of zirconium and glyoxal is an alternative to the titanium and glyoxal complex in the PBTC, which is incorporated into a porous support material of a fiber matrix a porous support material.  
The difference of the porous support material comprises activated carbon, graphene, graphene oxide, silicon, or porous silicon and the porous support material comprises a fiber matrix is further taught and/or suggested by the `568 publication drawn to a sorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the sorbent cartridges comprising zirconium-glyoxal incorporating with activated carbon.  Because the `157 patent teaches zirconium-glyoxal is an alternative to titanium and glyoxal in preparing an absorbent, using activated carbon as a porous support with the titanium and glyoxal complex is taught and suggested by the `568 publication.  Therefore, the combined references considered as a whole would have rendered Applicant’s claims 1-9, and 21 obvious.   The rejection is maintained.   

The following rejections are necessitated by the amendment filed on 03/03/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 defines a porous support including at least one of silicon and porous silicon.  However, a narrower scope of “porous silicon” is encompassed by a broader scope of “silicon”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Amended claim 2 contains the phrase “wherein the porous support material comprises pores having an average size sufficient for holding the titanium-glyoxal complex”.  The term “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP§2111.03), the metes and bounds of the porous support material are not well defined when it is defined by the open-ended transition phrase “comprises”.    In addition, the term “pores having an average size sufficient for holding the titanium-glyoxal complex” is a functional limitation, 
In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g). One skilled in the art does not fully appreciate the entire scope of the SCD1 inhibitors and SCD5 inhibitors.  Therefore, claim 2 is indefinite.	

	
Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,587,157 (“the `157 patent”) to Cox et al. in view of U.S. Patent Application Publication No. US2014/0336568 (“the `568 publication”) to Wong et al.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `157 patent discloses polyfunctional bio-waste treatment complex (PBTC) comprising titanium and glyoxal prepared according to EXAMPLEs XXXVI and XXXVII, see col. 49, lns. 1-52.   EXAMPLEs XXXVI discloses the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent, wherein Ti(SO4)2 is 5% and glyoxal is 4% as starting material for preparing the complex. In addition, the same EXAMPLE further discloses the allowed range of Ti(SO4)2 is 0.5-85%, and glyoxal is 0.1-75%.  In addition, EXAMPLE XXXIX discloses the PBTC comprising zirconium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Zr(SO4)2 is 5% and glyoxal is 4%).   The `157 patent also discloses the PBTC may be incorporated into a foam or fiber matrix employed in forming a protective and interactive barrier on or in bio-waste substrates. Such foams or foam and cellulosic fiber composites may be used as blankets and packing for both liquid and solid bio-wastes when liquids or volatiles may be contacted.  A fiber matrix is considered to be a porous support material.  
The `568 publication discloses a sorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the sorbent cartridges can use non-enzymatic urea-binding materials, see Abstract.  Example 7 of the `568 publication discloses a direct urea binder prepared by treating zirconium-glyoxal with activated carbon, and a method of preparing the direct urea binder, wherein the molar ratio of titanium to glyoxal is around 2.0 [ZrOCl2 (150g/178g=0.84 mole, glyoxal (250gx40%)/58.04=1.723mole, the molar ratio of Zr/glyoxal=0.84mole/1.72mole= 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 2 and the method of the `157 patent is that the prior art teaches the porous support material is a foam or fiber matrix, but does not teach the porous support material comprises activated carbon, graphene, graphene oxide, silicon, porous silicon, or a combination thereof.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

Applicant’s claim 2 would have been obvious over the `157 patent because the difference is further taught and/suggested by the `568 publication, which discloses a sorbent dialysis cartridge for removal of uremic toxins from dialysate wherein the sorbent cartridges comprising urea-binding materials, prepared by treating zirconium-glyoxal with activated carbon according to Example 7.  The `157 patent teaches both titanium-glyoxal and zirconium-glyoxal complexes.  
In terms of claim 5, the `157 patent does not teach the titanium-glyoxal complex has a structure comprising a molecule of formula I, formula II, formula II, formula IV, or a combination thereof.  However, the `157 patent teaches the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent (Ti(SO4)2 is 5% and glyoxal is 4% as starting material), which would result in a titanium-glyoxal complex has a structure comprising a molecule of formula I, formula II, formula II, formula IV, or a combination thereof, since the molar ratio of titanium to glyoxal is around 3.3 fits in the molar range of 1:2 to 1:4 of the molecule of formula I, formula II, formula II, formula IV, or a combination thereof.
In terms of claim 8, the `157 patent is silent on the urea capacity of greater than about 50 mg urea/g sorbent.  However, if the claimed titanium-glyoxal complexes in Applicant’s claims are obvious over the titanium-glyoxal complexes taught by combined teaching of the `157 patent and the `568 publication considering as a whole, the resulting urea capacity of greater than 
In terms of claim 9, the `157 patent does not teach the titanium-glyoxal complex has the molar ratio of titanium to glyoxal is about 1:4.  Instead, the `157 patent teaches the molar ratio of titanium to glyoxal is 1:3.3.  The difference would have been obvious for at least the following two reasons:  1) the molar ratio of titanium to glyoxal is 1:3.3 is close enough to the molar ratio of titanium to glyoxal is about 1:4; 2) EXAMPLE XXXVII of the `157 patent further discloses the allowed range of Ti(SO4)2 is 0.5-85%, and glyoxal is 0.1-75%, which suggests a titanium-glyoxal complex covers the molar ratio range of titanium to glyoxal is about 1:4. Optimizing the molar ration of titanium to glyoxal to 1:4 would have been obvious-to-try, not an inventive. 
In terms of claim 21, the `157 patent does not teach the titanium-glyoxal complex comprising titanium-glyoxal polymeric complexes having the structure Ti[hydrated glyoxal moiety]n, wherein n is an integer from 2 to 10. However, the `157 patent teaches the PBTC comprising titanium and glyoxal, wherein the molar ratio of titanium to glyoxal is around 3.3 for the preferred percent made from Ti(SO4)2 is 5% and glyoxal is 4% as starting material, which would result in a titanium-glyoxal complex having the structure Ti[hydrated glyoxal moiety]n, wherein n is an integer from 2 to 10.

Conclusions
Claims 1-9, and 21 are rejected.
Claims 10-20 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731